Citation Nr: 0533790	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-08 535A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess 10 percent for 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The RO has reported that the veteran had active military 
service from August 1997 to August 2001.

This appeal comes before the Board of Veterans Appeals 
(Board) from a June 2002 rating decision of the VA RO in 
Muskogee, Oklahoma that granted service connection for status 
post chondrosis of the lateral and femoral condyle and 
anterior synovitis, left knee, but denied a rating in excess 
of 10 percent.  The veteran subsequently moved to within the 
jurisdiction of the Detroit, Michigan RO.  

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected left knee 
disorder, the issue has been framed as that listed on the 
front page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).


REMAND

Review of the record reveals that, in his April 2003 
substantive appeal, the veteran requested a hearing before a 
member of the Board sitting at the RO.  Correspondence dated 
in August 2005 was sent to him advising him of his hearing 
scheduled in September 2005.  It appears that the letter was 
returned to the RO by the United States Postal Service 
because the time had expired for forwarding of the 
appellant's mail to a new address.  The veteran's new address 
was printed on the return and expiration notice.  It does not 
appear that the RO made any additional attempt to notify the 
veteran of his hearing.  

The appellant was most recently afforded a VA examination in 
March 2005.  The same address cited by the Postal Service 
appears on the examination report.  The Board thus observes 
that notice of the veteran's hearing was sent to an older and 
incorrect address.  Therefore, he likely was not aware that a 
hearing was ever scheduled.  Under these circumstances, 
especially because VA was aware of the veteran's new address 
as early as March 2005 and did not use it when corresponding 
with him in August 2005, the Board finds that the case must 
be remanded to the RO for the scheduling of the requested 
hearing and notification at the veteran's current address.  

The RO should schedule the veteran for 
a hearing before a member of the Board 
sitting at the RO.  The veteran and his 
representative should be notified of 
the time and date.  They should be 
given adequate time to prepare.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

